                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                HUNTINGTON DIVISION


FIFTH THIRD BANK,
an Ohio Banking Corporation,

                            Plaintiff,

v.                                                CIVIL ACTION NO. 3:18-0270

REVELATION ENERGY, LLC,
a Limited Liability Company, and
REVELATION ENERGY HOLDINGS, LLC,
a Limited Liability Company,

                            Defendants.

                        MEMORANDUM OPINION AND ORDER

       Pending before the Court are motions by Plaintiff, Fifth Third Bank (“Fifth Third”) (ECF

Nos. 32, 49, 56) and Defendants, Revelation Energy, LLC (“Revelation”) and Revelation Energy

Holdings, LLC (“REH”) (ECF No. 47). For the following reasons, the Court GRANTS, in part,

Plaintiff’s Motion for Summary Judgment, insofar as the terms of the Loan Documents and

Forbearance Agreement were breached and Defendants are liable for damages, and HOLDS IN

ABEYANCE the determination of damages (ECF No. 32), DENIES Defendants’ Motion for

Partial Summary Judgment (ECF No. 47), HOLDS IN ABEYANCE Plaintiff’s Motion to

Supplement Record on Summary Judgment (ECF No. 49) and Plaintiff’s Motion to Strike Jury

Trial Demand (ECF No. 56), SUSPENDS all calendar deadlines, and ORDERS Plaintiff to file a

memorandum outlining relief consistent with the Complaint and include breakdowns of the

calculations of monies owed under the Notes and, alternatively, the Forbearance Agreement by

May 2, 2019. Defendants shall respond to Plaintiff’s memorandum by May 9, 2019.
                                       I. BACKGROUND

       On July 12, 2011, Fifth Third made an initial loan to Revelation in the principal amount of

$20,000,000.00. First Note, ECF No. 33-1. This loan was guaranteed by REH. First Guaranty,

ECF No. 33-2. On July 2, 2012, Fifth Third made an additional loan to Revelation in the amount

of $5,200,000.00, also guaranteed by REH. Second Note, ECF No. 33-3; Second Guaranty, ECF

No. 33-4. Both Notes were amended on April 22, 2013. Amendment, ECF No. 33-5. All documents

cited in this paragraph constitute the “Loan Documents.”

       After the occurrence of “certain conditions constituting defaults,” the parties entered into

a forbearance agreement on March 31, 2017. Forbearance Agreement, p. 2, ECF No. 33-6. The

Forbearance Agreement affirmed the duties of the parties under the Loan Documents and explicitly

preserved the rights to remedy by Fifth Third for Defendants’ past defaults. Id. at 3. The

Forbearance Agreement marked the fourth time parties restructured their repayments. Compl., ¶ 4,

ECF No. 1; Defs.’ Resp. to Mot. Summ. J., p. 4, ECF No. 34. In return for Fifth Third’s agreement

to forbear, Defendants’ stipulated they owed a total of $7,662,684.94 on the principal amount

between the two loans and $243,829.80 in interest and fees as of December 31, 2016. 1

Forbearance Agreement, at 3. Defendants agreed this principal amount would accrue interest at

four percent per annum and Revelation would make payments of $120,000.00 per month, starting

at the date of signing and paying off the remaining principal, remaining interest and fees, and any

accrued interest, in full, by February 1, 2018. Id. at 6. Subsequently, Revelation missed payments

in September and October, and did not pay off its remaining balance by February 1, 2018. Notice

of Default, ECF No. 1-12; Answer, ¶ 37, ECF No. 11; Defs.’ Resp. to Mot. Summ. J., at 4.



       1
         This includes $5,677,789.52 outstanding principal on the first note and $1,984,895.42 on
the second note, as well as accrued interest of $118,086.15 on the first note and $87,054.88 on the
second note, and $38,688.77 in fees on the second note. Forbearance Agreement, at 3.
                                               -2-
       Plaintiff filed the Complaint on February 6, 2018, alleging claims of breach of contract

under the Loan Documents (Counts One and Two) and, alternatively, under the Forbearance

Agreement (Count Three). Compl., at 6–7. After failing to file a timely response, the Clerk entered

default against Defendants on March 12, 2018. ECF No. 9. On March 16, 2018, Defendants filed

the Motion to Set Aside Entry of Default, ECF No. 12, and an Answer to Plaintiff’s Complaint,

which included two counterclaims. Answer, at 11–15. The Court vacated the entry of default on

April 18, 2018. ECF No. 17. Defendants’ Counterclaims were dismissed on December 19, 2018

for failure to state a claim. ECF No. 41. The Court now turns to the claims in the Complaint.

                                  II. STANDARD OF REVIEW

       A party moving for summary judgment must show there is no genuine issue of any material

fact and that it is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). In considering this,

the Court shall not “weigh the evidence and determine the truth of the matter[.]” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). However, the Court shall draw any permissible

inference from the underlying facts in the light most favorable to the nonmoving party. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986). The nonmoving party

must offer some “concrete evidence from which a reasonable juror could return a verdict in his [or

her] favor[.]” Anderson, 477 U.S. at 256. Summary judgment is appropriate when the nonmoving

party has the burden of proof on an essential element of his or her case and does not make, after

adequate time for discovery, a showing sufficient to establish that element. Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986). The nonmoving party must satisfy this burden of proof by

offering more than a mere “scintilla of evidence” in support of his or her position. Anderson, 477

U.S. at 252.




                                                  -3-
                                        III. DISCUSSION

       Plaintiff argues Defendants breached of contract under the terms of the Loan Documents

and, alternatively, the Forbearance Agreement, and move for summary judgment on the matter.

Defendants move for partial summary judgment on an underlying allegation of Count Three.

       A. Choice of Law

       As a threshold matter, the Court must determine the applicable law for the Loan

Documents. “When exercising diversity jurisdiction, a federal district court must apply the choice-

of-law rules of the state in which it sits.” Cavcon, Inc. v. Endress ± Hauser, Inc., 557 F. Supp. 2d

706, 719 (S.D.W. Va. 2008) (citing Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496

(1941). Generally, West Virginia courts will uphold a choice of law provision in a contract.

However, “[a] choice of law provision in a contract will not be given effect when the contract bears

no substantial relationship with the jurisdiction whose laws the parties have chosen to govern the

agreement, or when the application of that law would offend the public policy of this state.”

General Electric Company v. Keyser, 275 S.E.2d 289, Syl. Pt. 1 (W. Va. 1981). Here, the parties

do not contest the choice of law provision in either Note. As such, the First Note is interpreted

under Ohio law, whereas the second note is interpreted under West Virginia law. 2 First Note, ¶

18(b); Second Note, ¶ 7.14.

       B. Breach

       Parties do not contest that the Forbearance Agreement was precipitated by events

constituting breach under the original Notes and was preceded by three other forbearance




       2
          Plaintiff claims only Ohio law need be applied, as the parties agreed to in the Forbearance
Agreement. Pl.’s Memo. Supp. Summ. J., n.1, ECF No. 33. However, Plaintiff’s seeks damages
under the Notes themselves, with a claim under the Forbearance Agreement alleged in the
alternative. Compl., ¶ 49. Accordingly, the Court uses the choice of law provisions in each Note.
                                                -4-
agreements. Compl., ¶ 4; Defs.’ Resp. to Mot. Summ. J., at 4. The only defense raised by Revelation

and REH is that, when Revelation fell behind on its repayments once again, it assumed it could

alter the terms of the note unilaterally as part of a “usual course of dealings.” Defs.’ Resp. to Mot.

Summ. J., at 5. However, this is not a cognizable defense under either Ohio or West Virginia law.

       In PNC Equip. Fin., LLC v. Mariani, the defendant failed to remit full repayment of a loan

after four forbearance agreements. No. 1:14-CV-663, 2017 WL 1102809, at *3 (S.D. Ohio 2017)

(applying Ohio law). The defendant claimed this established a “pattern and practice [of extending

the forbearance period] that Defendants came to rely on and expect. Id. at *6. The court held that

this argument was not legally sufficient, because the forbearance agreement did not require further

negotiation after default. Indeed, the court proclaimed “[t]here must come a time when a lender

can say enough is enough.” Id.

       As with the forbearance agreement in Mariani, so too did Fifth Third reaffirm its right to

remedy under breaches of the underlying Notes and it explicitly stated Fifth Third was under no

obligation to make further advances. Forbearance Agreement, ¶¶ 4, 7, 25. Counsel for Defendants

argues Fifth Third had a duty to respond to requests for extensions. Defs.’ Resp. to Mot. Summ. J.,

at 5. However, Defendants only cite a provision in the First Note that only requires Revelation to

notify Fifth Third in the event of an event of default. Id. (citing First Note, ¶ 13(d)). The cited

provision in no way obligates Fifth Third to respond to notices of default by Revelation. See First

Note, ¶ 13(d). Defendants failed to make timely payments, which constitute breaches of both

Notes. As such, Fifth Third is entitled to damages under either the Forbearance Agreement or the

underlying loans. See also Cochran v. Ollis Creek Coal Co., 206 S.E.2d 410, Syl. Pt. 2 (W. Va.

1974) (applying West Virginia Law) (“In the event of breach of contract grounded upon the




                                                 -5-
consideration of the promisee’s forbearance . . . of a legal right . . . he may elect either to enforce

the original right or sue directly on the contract.”).

        C. Damages

        Fifth Third filed suit in this matter under two alternative theories. Primarily, it seeks relief

under the terms of the Loan Documents. Compl., at 6. In the alternative, Fifth Third seeks damages

under the Forbearance Agreement. Id. at 7. While Fifth Third is entitled to relief under the terms

of either contract, it has not been consistent as to how it wishes the Court to calculate damages.

        First, within the Complaint, Fifth Third offers the same calculations for damages under the

terms of the Loan Documents and the Forbearance Agreement, despite having different interest

rates. 3 Furthermore, there exists a discrepancy between the principal owed at the time the

Complaint was filed. The Complaint claims that, as of January 30, 2018, Defendants owed a

principal of $6,942,055.54, whereas the Declaration of David R. Garcia claims Defendants owed

a principal of $6,692,684.94 at that same time. Compl., ¶ 44; Garcia Decl., p. 2, ECF No. 33-7.

        Furthermore, though the Complaint requests relief primarily under the Loan Documents,

Fifth Third moves for summary judgment and requests relief by calculating at an interest rate of

four percent under the Forbearance Agreement. Pl.’s Memo. Supp. Summ. J., p. 9, ECF No. 33. In

its most recent filing, Fifth Third now requests the Court to calculate presently accrued interest




        3
          The competing interest rates between the claims offer their own complications, as Fifth
Third does not provide clear calculations as to their application. The First Note has no fixed rate,
but permits an interest rate of up to six percent in excess of the otherwise “applicable rate”. First
Note, ¶ 2(a). In its Motion to Supplement Record, Fifth Third claims the “applicable rate” is the
four percent per annum offered in the Forbearance Agreement. Mot. Supp. Record., ¶ 18, ECF No.
49. However, Fifth Third offers no explanation as to what the “applicable rate” was after the
underlying breach, when it initially calculated the interest owed at the time of the Forbearance
Agreement. Furthermore, it requests the Court to arbitrarily apply the rate of the Second Note—
stated as both 7.2% and 7.17%—as the interest rate of the First Note. Id., ¶ 25.
                                                  -6-
under the terms of the Loan Documents at a rate of 7.2%,4 but asks the Court to apply this rate to

the amount due as of September 2018. Id. ¶¶ 16, 29 (citing Garcia Decl., ECF No. 33-7). This is

problematic because the amount “owed” in September 2018 includes interest which accrued under

the Forbearance Agreement. Essentially, Fifth Third requests the Court to allow it to recover first

under the Loan Documents up until December 2016 (without disclosing the interest rate it applied),

then under the Forbearance Agreement from January 2017 until September 2017 (the time of

breach for the Forbearance Agreement) at a rate of four percent, and then again under the Loan

Documents from September 2017,5 onward.6 Fifth Third must choose under which agreement it

is seeking relief and make a consistent calculation of the damages that stem from the associated

breach, and not present a hodgepodge calculation to the Court. Fifth Third is ordered to provide a

supplemental brief, addressing these inconsistencies and presenting a mathematically precise

account of the relief to which it believes it is entitled, no later than May 2, 2019.

       D. Defendants’ Motion for Partial Summary Judgment

       As a final matter, Defendants move the Court to grant summary judgment in its favor on

paragraphs thirty-three and thirty-four of the Complaint, as well as Count Three because it is based,




       4
           Fifth Third, later in the same memorandum, inconsistently requests the Court apply an
interest rate of 7.17%, further exhibiting the need for Plaintiff to file a cogent supplemental
statement of relief requested. Mot. Supp. Record., ¶ 29(ii).
        5
           Fifth Third, later in the same memorandum, inconsistently requests the Court apply the
interest rates in the Loan Documents, beginning in September 2018, further exhibiting the need for
Plaintiff to file a cogent supplemental statement of relief requested. Mot. Supp. Record., ¶ 29(i).
        6
           Without moving the Court to do so, Fifth Third attempts to shoehorn an amendment to
the Complaint as a request for prejudgment interest, in part, under W. VA. CODE § 56-6-31. Mot.
Supp. Record., ¶ 21. Though the Court does not rule on the Motion to Supplement Record at this
time, the Court notes that, in an action founded on contract, a claimant is not entitled to the
mandatory award of interest contemplated by statute on a judgment or decree, since this § 56-6-31
does not apply where the rule concerning interest is otherwise provided by law, and prejudgment
interest on claims sounding in contract are governed by § 56-6-27. Ringer v. John, 742 S.E.2d 103
(W.Va. 2013).
                                                  -7-
in part, on those underlying assertions. Defs.’ Mot. Part. Summ. J., p. 1, ECF No. 47. However,

Count Three of the Complaint alleges three independent actions which constitute breach of the

Forbearance Agreement. Compl., at 7–8. Any determination of the factual dispute in the cited

paragraphs would be procedurally improper and would not resolve Count Three, nor the primary

allegations of Counts One and Two. See Forest Hills Early Learning Ctr., Inc. v. Lukhard, 728

F.2d 230, 245 (4th Cir. 1984) (vacating a district court’s grant of summary judgment on an issue

because it did not finally conclude the underlying, conflicting claims of the primary parties).

Accordingly, Defendants’ Motion for Partial Summary Judgment is denied.

                                     IV. CONCLUSION

       For these reasons, the Court GRANTS, in part, Plaintiff’s Motion for Summary Judgment,

insofar as the terms of the Loan Documents and Forbearance Agreement were breached and

Defendants are liable for damages, and HOLDS IN ABEYANCE the determination of damages

(ECF No. 32), DENIES Defendants’ Motion for Partial Summary Judgment (ECF No. 47),

HOLDS IN ABEYANCE Plaintiff’s Motion to Supplement Record on Summary Judgment (ECF

No. 49) and Plaintiff’s Motion to Strike Jury Trial Demand (ECF No. 56), SUSPENDS all calendar

deadlines, and ORDERS Plaintiff to file a memorandum outlining relief consistent with the

Complaint and include breakdowns of the calculations of monies owed under the Notes and,

alternatively, the Forbearance Agreement by May 2, 2019. Defendants shall respond to Plaintiff’s

memorandum by May 9, 2019.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                    ENTER:        April 18, 2019



                                                    ROBERT C. CHAMBERS
                                              -8-   UNITED STATES DISTRICT JUDGE
